Matter of Jaheem M. (Cymon M.) (2019 NY Slip Op 05534)





Matter of Jaheem M. (Cymon M.)


2019 NY Slip Op 05534


Decided on July 10, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 10, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
ANGELA G. IANNACCI
LINDA CHRISTOPHER, JJ.


2018-02614
 (Docket No. N-03803-17)

[*1]In the Matter of Jaheem M. (Anonymous). Dutchess County Department of Community and Family Services, respondent; Cymon M. (Anonymous), appellant.


Kelley M. Enderley, Poughkeepsie, NY, for appellant.
James Fedorchak, County Attorney, Poughkeepsie, NY (Susan L. Flynn of counsel), for respondent.
Karen C. Palumbo, Beacon, NY, attorney for the child.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 10, the father appeals from an order of fact-finding of the Family Court, Dutchess County (Denise M. Watson, J.), dated February 21, 2018. The order of fact-finding, after a fact-finding hearing, found that the father neglected the subject child.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order of fact-finding must be dismissed, as the order of fact-finding was superseded by the order of disposition dated September 20, 2018, and is brought up for review on the appeal from the order of disposition (see Matter of Jaheem M., ___ AD3d ___ [Appellate Division Docket No. 2018-12378; decided herewith]).
MASTRO, J.P., BALKIN, IANNACCI and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court